Citation Nr: 1105632	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO. 99-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an earlier effective date for right knee 
instability. 
 
2. Entitlement to an increased rating for degenerative joint 
disease (DJD) of the right knee, also claimed as chondromalacia, 
currently rated as 10 percent disabling. 
 
3. Entitlement to an initial rating in excess of 20 percent for 
right knee instability. 


REPRESENTATION

Appellant represented by:	Virginia Brady-Girard, Attorney


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1975 through 
November 1978, and from September 1979 through April 1980. 
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 1998 and October 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia. 
 
A March 2006 decision by the Board denied increased ratings for 
right knee degenerative joint disease and right knee instability. 
In August 2009 the U.S. Court of Appeals for Veterans Claims 
(CAVC) issued a Memorandum Decision, vacating the Board's March 
2006 decision and instructing further development and reasons and 
bases prior to the Board's decision on these issues. The Board 
remanded the claim for additional development in September 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that, on one occasion, his right knee gave 
way and he fell, causing him to fracture his left tibial plateau. 
A June 2009 VA treatment record notes that the Veteran fell and 
fractured his left leg that same month and was admitted to the 
Atlanta Medical Hospital for treatment. An August 2009 statement 
from the Veteran's attorney notes that the Veteran underwent 
right knee surgery at this same facility in August 2009.

The Veteran was sent various letters in March 2009 and April 2009 
asking him generically for any private medical records in his 
possession, but no letter has ever been sent advising him that 
the Atlanta Medical Hospital records may be of import in the 
claims on appeal and asking him to fill out a specific 
authorization for these records. Regulations provide that efforts 
must be made to secure all private medical records and VA records 
that may exist related to the Veteran's claim. 38 C.F.R. § 
3.159(c)(1) defines reasonable efforts in obtaining records 
outside the custody of the federal government as "an initial 
request for the records, and, if the records are not received, at 
least one follow-up request." On remand, the Veteran should be 
advised that the Atlanta Medical Hospital records from his fall 
in June 2009 and his surgery in August 2009 are likely to have 
bearing on the matters on appeal. He should be advised that, 
because of their importance, VA is asking him to fill out a 
medical authorization or submit them to VA himself.

Accordingly, the case is REMANDED for the following action:

1. Additional VCAA notice must be provided 
to the Veteran, including a description of 
the provisions of the VCAA, notice of the 
evidence required to substantiate the 
claim, and notice of the Veteran's 
responsibilities and VA's responsibilities 
in developing the evidence, including what 
evidence the Veteran is responsible to 
obtain and what evidence VA will obtain. 

The Veteran should be advised that the 
Atlanta Medical Hospital records from his 
fall in June 2009 and his surgery in 
August 2009 are likely to have bearing on 
the matters on appeal. He should be 
advised that, because of their importance, 
VA is asking him to fill out a medical 
authorization or submit these records to 
VA himself.

2. After completing the above action, the 
claims should be readjudicated. If any 
claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative. 
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


